                                            Case 3:17-cr-00238-CRB Document 57 Filed 06/01/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       USA,                                             Case No. 17-cr-00238-CRB-1
                                   9                    Plaintiff,
                                                                                            ORDER DENYING COMPASSIONATE
                                  10              v.                                        RELEASE
                                  11       MATURANA,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13          Carlos Maturana has moved for compassionate release under 18 U.S.C. § 3582(c)(1)(A).
                                  14   See generally Mot. (dkt. 52). The Court determines that Maturana has not satisfied the
                                  15   requirements of that statute or the applicable Sentencing Commission policy statement.
                                  16   Maturana’s motion for compassionate release is therefore denied. The Court determines that there
                                  17   is no need for oral argument on this matter.
                                  18          18 U.S.C. § 3582(c) provides that a “court may not modify a term of imprisonment once it
                                  19   has been imposed except . . upon motion of the Director of the Bureau of Prisons, or upon motion
                                  20   of the defendant.” A defendant may bring a § 3582(c) motion after he has “fully exhausted all
                                  21   administrative rights to appeal a failure of the Bureau of Prisons” to bring the motion on his
                                  22   behalf, or after “the lapse of 30 days from the receipt of such a request by the warden of the
                                  23   defendant’s facility, whichever is earlier.”1 18 U.S.C. § 3582(c)(1)(A).
                                  24          “[A]fter considering” the sentencing factors from 18 U.S.C. § 3553(a) “to the extent that
                                  25   they are applicable,” a court may grant the motion to reduce the defendant’s sentence in one of
                                  26   two circumstances. First, “if it finds that . . . extraordinary and compelling reasons warrant such a
                                  27
                                       1
                                  28     The parties dispute whether this requirement is satisfied. Compare Mot. at 3–4, with Opp’n
                                       (dkt. 55) at 2. Because Maturana’s motion fails on the merits, the Court need not reach this issue.
                                           Case 3:17-cr-00238-CRB Document 57 Filed 06/01/20 Page 2 of 3




                                   1   reduction.” Id. § 3582(c)(1)(A)(i). Second, if “the defendant is at least 70 years of age, has served

                                   2   at least 30 years in prison, pursuant to a sentence imposed under section 3559(c), for the offense or

                                   3   offenses for which the defendant is currently imprisoned, and a determination has been made by

                                   4   the Director of the Bureau of Prisons that the defendant is not a danger to the safety of any other

                                   5   person or the community, as provided under section 3142(g).” Id. § 3582(c)(1)(A)(ii).

                                   6           A reduction in sentence under § 3582(c) must be “consistent with applicable policy

                                   7   statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A); see also Dillon v. United

                                   8   States, 560 U.S. 817, 819 (2010) (holding that the Sentencing Commission policy statement

                                   9   applicable to 18 U.S.C. § 3582(c)(2) remains mandatory, even after United States v. Booker, 543

                                  10   U.S. 220 (2005)). Although the statute does not define the term “extraordinary and compelling

                                  11   reasons,” the Sentencing Commission has. The application notes to U.S.S.G. § 1B1.13 enumerate

                                  12   five circumstances that establish “extraordinary and compelling reasons” to reduce a defendant’s
Northern District of California
 United States District Court




                                  13   sentence.

                                  14           The first two relate to the defendant’s medical condition. The “extraordinary and

                                  15   compelling reasons” standard is satisfied if “[t]he defendant is suffering from a terminal illness

                                  16   (i.e., a serious and advanced illness with an end of life trajectory).” U.S.S.G. § 1B1.13 cmt.

                                  17   n.1(A)(i). It is also satisfied by “a serious physical or medical condition, . . . serious functional or

                                  18   cognitive impairment, or . . . deteriorating physical or mental health because of the aging

                                  19   process . . . that substantially diminishes the ability of the defendant to provide self-care within the

                                  20   environment of a correctional facility and from which he or she is not expected to recover.” Id.

                                  21   § 1B1.13 cmt. n.1(A)(ii). The defendant’s age qualifies as a third extraordinary and compelling

                                  22   reason if “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in

                                  23   physical or mental health because of the aging process; and (iii) has served at least 10 years or

                                  24   75 percent of his or her term of imprisonment, whichever is less.” Id. § 1B1.13 cmt. n.1(B).

                                  25   Family circumstances requiring the defendant to care for minor children or a spouse or registered

                                  26   partner are a fourth qualifying reason. Id. § 1B1.13 cmt. n.1(C). Fifth, a catch-all provides for

                                  27   relief if, “[a]s determined by the Director of the Bureau of Prisons, there exists in the defendant’s

                                  28   case an extraordinary and compelling reason other than, or in combination with, the reasons
                                                                                           2
                                          Case 3:17-cr-00238-CRB Document 57 Filed 06/01/20 Page 3 of 3




                                   1   described in subdivisions (A) through (C).” Id. § 1B1.13 cmt. n.1(D).

                                   2          Maturana has not satisfied these requirements. He is twenty-seven years old and has not

                                   3   served thirty years in prison, see PSR (dkt. 46) at 3, Judgment (dkt. 50) at 2, so he must show that

                                   4   “extraordinary and compelling reasons,” as defined by the applicable Sentencing Commission

                                   5   policy statement, “warrant . . . a reduction.” See 18 U.S.C. § 3582(c)(1)(A)(i). Maturana

                                   6   contends early release is warranted because he has a family history of medical conditions that

                                   7   increase the risk of serious illness from COVID-19. Mot. at 3. But he does not claim that he

                                   8   himself is “experiencing” or “suffering from” any of these conditions. See generally id.; see also

                                   9   U.S.S.G. 1B1.13 cmt. n. 1(A). To the contrary, Maturana is in good health. PSR ¶ 55. Even

                                  10   during the current pandemic, Maturana’s family medical history is not an “extraordinary and

                                  11   compelling reason[ ]” for early release.

                                  12          Maturana also points to the spread of COVID-19 in his facility and suggests that he
Northern District of California
 United States District Court




                                  13   himself may be infected with the virus. Mot. at 2. But since the filing of his motion for early

                                  14   release, Maturana has tested negative for COVID-19. Highsmith Decl. Ex. B (dkt. 56). And in

                                  15   any event, because Maturana is only twenty-seven years old and has no underlying medical

                                  16   conditions that increase his risk of serious illness from COVID-19, he is “expected to recover”

                                  17   from the novel coronavirus. See Centers for Disease Control and Prevention, Severe outcomes

                                  18   among patients with coronavirus disease 2019 (COVID-19) — United States, February 12–March

                                  19   16, 2020 (March 26, 2020), cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm. In this case, infection

                                  20   with COVID-19 would not be a medical condition that qualifies as an “extraordinary and

                                  21   compelling reason[ ],” see U.S.S.G. 1B1.13 cmt. n. 1(A), nor would it satisfy the Sentencing

                                  22   Commission’s other definitions of that term, see id. cmt. n. 1(A)–(D).

                                  23          For the foregoing reasons, Maturana’s motion for compassionate release is denied.

                                  24   Maturana’s motion for appointment of counsel (dkt. 53) is also denied.

                                  25          IT IS SO ORDERED.
                                  26          Dated: June 1, 2020
                                                                                             CHARLES R. BREYER
                                  27                                                         United States District Judge
                                  28
                                                                                         3
